OPINION — AG — ** SCHOOL DISTRICT WARRANTS — NO FUND WARRANTS — PAYMENT ** A COUNTY, CITY, TOWN AND SCHOOL DISTRICT WARRANTS WHICH HAVE BEEN REGISTERED B THE COUNTY TREASURER OF SUCH POLITICAL SUBDIVISION, BUT FOR WHICH MONEY IS NOT AVAILABLE FOR PAYMENT THEREOF AT THE TIME OF REGISTRATION, BEAR INTEREST FROM THE DATE OF SUCH REGISTRATION UNTIL PRESENTED FOR PAYMENT AFTER MONEY IS AVAILABLE FOR PAYMENT, UNLESS THEY ARE NOT PRESENTED WITHIN 30 DAYS FROM THE DATE OF THE PUBLICATION OR POSTING OF THE NOTICE PROVIDED IN 62 Ohio St. 475 [62-475] IN WHICH EVENT, INTEREST CEASES AT THE EXPIRATION OF SUCH PERIOD. (NOTICE OF FUNDS ON HAND, SCHOOL WARRANTS, INTEREST, PUBLIC FUNDS, MUNICIPALITY, TOWN COUNTY) CITE: 62 Ohio St. 482 [62-482] (MATURITY OF WARRANTS, RIGHT OF ACTION — LIMITATIONS), 62 Ohio St. 475 [62-475] (JAMES C. HARKIN)